Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-18, 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The terminal disclaimer filed on 12/10/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10610411 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The prior art of record does not disclose or fairly suggest either singly or in combination the claimed invention of independent claim 1 when taken as a whole, comprising, in addition to the other recited claim elements, a first rotator assembly receiving the beam from the laser source along a first beam axis, wherein the first rotator assembly rotates around the first beam axis and the first rotator assembly outputs the beam along a second beam axis different from the first beam axis; and a second rotator assembly receiving the beam from the first rotator assembly along the second beam axis, wherein the second rotator assembly rotates around the second beam axis, wherein the second rotator assembly follows the rotation of the first rotator assembly and the rotation of the first rotator assembly is independent of the rotation of the second rotator assembly; and a processor coupled to the laser source, the measurement system and the optical delivery system, the processor comprising a 
The prior art of record does not disclose or fairly suggest either singly or in combination the claimed invention of independent claim 10 when taken as a whole, comprising, in addition to the other recited claim elements, determining an angular orientation of an optical axis of the cornea based on the measured shape; determining a first rotation angle of a first rotator assembly of an optical delivery system of the laser surgery system and a second rotation angle of a second rotator assembly of the optical delivery system that align an incident angle of an output beam from the optical delivery system with the angular orientation of the optical axis of the cornea; rotating the first rotator assembly around a first beam axis by the determined first rotation angle; rotating the second rotator assembly around a second beam axis different from the first beam axis by the determined second rotation angle, wherein the second rotator assembly follows the rotation of the first rotator assembly and the rotation of the first rotator assembly is independent of the rotation of the second rotator assembly; and directing the laser beam to pass through the first rotator assembly and the second rotator assembly sequentially and outputting the laser beam pulses from the optical delivery system to the eye.

Therefore, in view of the prior art and its deficiencies, the claimed invention as a whole is rendered novel and non-obvious, and thus, is allowable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan T Kuo whose telephone number is (408)918-7534. The examiner can normally be reached M-F 10 a.m. - 6 p.m. PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JONATHAN T KUO/Primary Examiner, Art Unit 3792